Exhibit 99.1 NEWS RELEASE Catalyst Biosciences Reports Second Quarter 2017 Financial Results and Provides Subcutaneous (SQ) Hemophilia Program Update Enrollment into Phase 1/2 trial of Factor IX SQ candidate CB 2679d is ongoing; trial is on track to announce interim resultsby year-end Raised $26 Million from Financing Activities through the Second Quarter; Ended Q2 with $32 Million in Cash SOUTH SAN FRANCISCO, Calif. – August 3, 2017 – Catalyst Biosciences, Inc. (NASDAQ: CBIO), today announced financial results for the second quarter ended June 30, 2017 and provided a corporate update. Recent Milestones: Factor IX SQ CB 2679d (also known as ISU304) • Initiated and completed dosing of first patient cohort in Phase 1/2 clinical trial of subcutaneous (SQ) CB 2679d in individuals with hemophilia B; • Received a $0.7M milestone payment from Catalyst’s collaborator, ISU Abxis, for initiation of the Phase 1/2 clinical trial; • Presented positive preclinical results at an international hemophilia meeting (ISTH) that demonstrate the ability to normalize Factor IX levels in a model of hemophilia B with daily SQ dosing; and • Received Orphan Medicine Designation from the European Commission for the treatment of individuals with hemophilia B with SQ CB 2679d.
